Citation Nr: 1720223	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  05-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 25, 2005, for the award of service connection for mood disorder, bipolar disorder, and schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to October 1973.  An October 1988 determination of the Army Discharge Review Board upgraded his service discharge to Under Honorable Conditions (General).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2008, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

A review of the record reveals that the Veteran initially appealed a July 2005 rating decision and that a December 2008 Board decision reopened a remanded a previously denied service connection claim for a nervous disorder.  A June 2010 decision review officer rating decision granted service connection for mood disorder, not otherwise specified, and assigned a 30 percent rating effective from February 25, 2005.  A subsequent April 2012 memorandum decision the United States Court of Appeals for Veterans Claims (hereinafter "the Court") set aside a December 2010 Board decision denying entitlement to service connection for a psychiatric disorder, to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).  In January 2013, the Board remanded the issue for additional development.  

A subsequent August 2014 decision review officer rating decision granted service connection for bipolar disorder and combined it with the Veteran's existing service-connected mood disorder.  A 50 percent disability rating was assigned effective from February 25, 2005.  In an April 2015 decision the Board denied entitlement to service connection for PTSD and found that the Veteran's symptoms of schizophrenia could not be distinguished from his service-connected bipolar disorder.  The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was remanded for additional development.  An August 2015 decision review officer rating decision implemented the determination establishing service connection for schizophrenia and combined it with the existing service-connected bipolar disorder and mood disorder, not otherwise specified.  A 100 percent schedular rating was assigned effective from February 25, 2005, and it was noted the decision made the issue of entitlement to a TDIU moot.  The Board April 2015 decision denying service connection PTSD is final.

VA records show the Veteran expressed disagreement with the assigned effective date of the award granted in the August 2014 rating decision and that a statement of the case was issued in September 2015.  The appeal as to this matter was subsequently perfected by correspondence dated in October 2015.  Although the September 2015 statement of the case addressed the effective date issue only as to the bipolar disorder, the Board finds the matter is more appropriately addressed as to the established combined service connection awards for mood disorder, bipolar disorder, and schizophrenia.  


FINDINGS OF FACT

1.  An August 1990 rating decision denying service connection for a nervous disorder and psychosis and a December 1995 rating decision denying reopening of the nervous disorder claim are final.

2.  The Veteran's application to reopen his previously denied acquired psychiatric disorder claim was filed on February 25, 2005; the subsequently granted service connection awards for mood disorder, bipolar disorder, and schizophrenia are not shown to have been based in part upon the receipt of additional service department records.



CONCLUSION OF LAW

The criteria for an effective date from February 25, 2005, for the award of service connection for mood disorder, bipolar disorder, and schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met. Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to the general effective date rule for reopened claims, however, is provided when, "[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c)(1) (2016).  

An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran contends that service connection was established for his mood disorder, bipolar disorder, and schizophrenia based, at least in part, upon the receipt of new service records in 2009 associated with his service discharge upgrade.  He asserts that an effective date earlier than February 25, 2005, is warranted under the provisions of 38 C.F.R. § 3.156(c).  In correspondence dated in October 2015 the Veteran's attorney asserted that an effective date from 1995 was warranted based upon an April 2010 VA examiner's opinion that "in part relied on the new service records that were obtained in 2009 referring to the Veteran's report of going AWOL."  

The pertinent evidence of record shows the Veteran was separated from active service in October 1973 with a discharge under conditions other than honorable.  His original DD Form 214 noted he had 30 non-pay status days and service personnel records noted time lost of 31 days due to having been absent without leave (AWOL).  A July 1985 administrative decision noted that records showed the Veteran had been AWOL for a period of 31 consecutive days from July 1973 to August 1973 and that he had accepted an undesirable discharge rather than face trial by Courts Martial.  It was noted that his records did not contain any explanation regarding his reason for AWOL, but that there was no evidence to indicate he had a mental defect that prevented him from distinguishing right from wrong.  It was further noted that he stated he wanted out of service because he did not like it.  The Veteran's period of service was found to have been under dishonorable conditions.  

In March 1989, VA received service department correspondence sent to the Veteran dated in January 1989 notifying him that the Army Discharge Review Board had upgraded his discharge to Under Honorable Conditions (General).  A subsequent August 1990 rating decision denied entitlement to service connection for a nervous disorder based upon a lack of evidence that a neurosis or psychosis was incurred or aggravated during active service.  It was noted that records showed he had been seen at a private hospital for schizophrenia in 1976, but that there was no evidence of a psychosis within one year of active service nor evidence of continuity of symptomatology since service.  

In correspondence received by VA in March 1995 the Veteran, in essence, requested that his service connection claim be reopened and reported that before he went AWOL he was overstressed from physical and sexual harassment, had been beaten up twice, and found out his father was dying.  He asserted that his having gone AWOL was a reaction due to his mental illness.  A December 1995 rating decision denied reopening the claim for a nervous disorder.  

In correspondence received by VA on February 25, 2005, the Veteran requested that his service connection claim for his psychiatric problems be reopened.  He noted he had been hospitalized for mental health problems five times during the period from 1976 to 1992.  In a December 2008 decision the Board reopened a service connection claim for an acquired psychiatric disorder, to include schizophrenia, previously characterized as a claim for a nervous condition, and remanded the issue for additional development.  

VA records show that on February 25, 2009, additional service records were obtained, including reports associated with the Veteran's application for a service discharge upgrade.  The records obtained included an August 1976 application for discharge review in which the Veteran explained that he had gone AWOL because his father was dying of cancer, because his mother had Parkinson's disease, and because he had only been 18 years old and had been immature.  His application was denied in March 1977.  In an August 1988 discharge review application he asserted, in essence, that he had gone AWOL because of family problems, immaturity, emotional problems, and mistreatment by other servicemen.

An April 2010 VA examination report noted in an entry for other significant military history that the Veteran had gone AWOL for 27 days, "got assaulted twice by other soldier" and left after the second assault.  It was noted he denied any psychotic episodes but stated he had been afraid for his life and was anxious in general, depressed, and did not sleep well.  He denied having any suicidal thoughts and stated he had wanted to stay in service and would have if he had been relocated and received mental health support.  The examiner found that the Veteran's mood disorder, not otherwise specified, likely had its onset during service.  As rationale it was noted that he experienced occasional depression and irritable mood specific to being discharged from service after going AWOL.  Also, that he reported he would have stayed in service had he been allowed provided it was not at the same base where he was allegedly assaulted.  It was the examiner's opinion, however, that his bipolar disorder with psychotic feature was not likely to have had its onset during military service.  

The examiner stated that the erratic behavior the Veteran demonstrated in service, identified parenthetically as by AWOL incident, was found to be unlikely the initial manifestations of his psychotic issues.  It was noted that during the interview he reported his first psychotic symptoms did not occur until 1976, five months after the suspicious death of his older half-brother.  The examiner again noted that he reported going AWOL after being assaulted for the second time in service and that the AWOL incident appeared to be an understandable reaction to the fear of being assaulted again rather than an initial manifestation of schizophrenia.  

The June 2010 rating decision granted service connection for mood disorder, not otherwise specified, as directly related to military service and based upon the April 2010 VA medical opinion.  An effective date from February 25, 2005, was assigned.  It was noted that the diagnoses of record also included bipolar disorder with psychotic feature, schizophrenia, and PTSD, but that the evidence only supported the establishment of service connection for mood disorder.

An August 2014 rating decision granted service connection for bipolar I disorder and assigned a 50 percent rating effective from February 25, 2005.  It was noted that a February 2014 VA had opined, with reasonable psychological certainty, that even though the Veteran likely exhibited symptoms of bipolar I disorder prior service it was as likely as not that it worsened beyond its normal course as a result of service.  

In its April 2015 decision the Board found that the preponderance of the evidence was against the existence of the purported in-service assault or any other in-service stressor and denied the appeal for entitlement to service connection for PTSD.  The Board also noted that the Court's April 2012 memorandum decision found the April 2010 VA examiner's opinion that the Veteran's schizophrenia was not related to service to be inadequate and found that the medical evidence did not clearly indicate whether the claimed disorders were manifested by symptomatology that was separate and apart from his already service-connected mood disorder.  Resolving all doubt in the Veteran's favor the Board concluded that service connection for schizophrenia was warranted.  The August 2015 rating decision implementing the Board decision assigned a 100 percent rating effective from February 25, 2005.

Based upon the evidence of record, the Board finds that the August 1990 rating decision denying service connection for a nervous disorder and psychosis and a December 1995 rating decision denying reopening of the nervous disorder claim are final.  There is no indication that the Veteran submitted a timely notice of disagreement from the determinations or that new and material evidence as to the matters was received within one year of the decisions.  The Board further finds that the Veteran's application to reopen his previously denied acquired psychiatric disorder claim was filed on February 25, 2005, and that the subsequently granted service connection awards for mood disorder, bipolar disorder, and schizophrenia are not shown to have been based in part upon the receipt of additional service department records.  Although new service records are shown to have been obtained by VA and added to the record in February 2009, the bases for the June 2010 award for mood disorder, the August 2014 award for bipolar disorder, and the April 2014 Board decision granting service connection for schizophrenia are not shown to have included consideration of these specific additional service records.  

It is significant to note that evidence of the Veteran having gone AWOL in 1973 was clearly of record at the time of the August 1990 and December 1995 rating decisions.  In fact, the matter was specifically addressed in a July 1985 VA administrative decision that noted his records did not contain any explanation regarding his reason for AWOL.  While it is unclear which specific service records were in VA possession prior to February 25, 2009, the only service records addressing the reasons pertinent to the Veteran having been AWOL and possibly associated with the subsequent service connection awards are his August 1976 and August 1988 applications for discharge review.  These records are presumed to have been added to the record in February 2009, but the reasons for the Veteran's period of AWOL in those documents include only family health problems, youth and immaturity, and the vague allegation of mistreatment by other servicemen provided in August 1988.  The Board finds no indication in the service connection award determinations themselves nor in the specific medical opinions identified as the bases for those determinations that the information obtained in February 2009 was relevant or even considered as part of decisions.  

The Board notes that the April 2010 VA examination report noted in an entry for other significant military history that the Veteran had gone AWOL for 27 days, "got assaulted twice by other soldier" and left after the second assault.  While the source of this information is not identified, it does not appear to have been based upon a review of service records which indicate a period of AWOL of 30 or 31 days and include no indication of an assault during active service.  Although it may be possible that the examiner considered the Veteran's statements during the interview to be supplements to his August 1998 statement of mistreatment by other servicemen, if that were the case then it would also be expected that the examiner would have addressed the inconsistency of those statements with the Veteran's August 1976 report as his reasons for having gone AWOL that did not report mistreatment or assaults by other servicemen.  

Overall, based upon a comprehensive review of the entire record the Board concludes that a retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department is not warranted under the provisions of 38 C.F.R. § 3.156(c)(4).  The preponderance of the evidence in this case is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to an effective date earlier than February 25, 2005, for the award of service connection for mood disorder, bipolar disorder, and schizophrenia is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


